DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant's arguments filed 10/28/2020 have been fully considered but they are not persuasive.
	On page 9 of the amendment, Applicant argued that Knorr merely reduces the field of view by zooming in, which is significantly different from the claimed feature of reducing the field of view by restricting a peripheral vision, and that the zoom-in is performed on images used for pose determination.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Knorr teaches zoom-in, which is reducing field of view, on images to determine camera pose more accurately during slow camera motion, asserted by Applicant on page 9. Chen teaches on paragraphs 0022 and 0031 that camera pose is used for the specific process of rendition of the video to reduce motion sickness.  Therefore, Chen in view of Knorr teaches that the zoom-in, in order to determine camera pose more accurately during slow camera motion, can be used for visualization (i.e, rendering).  In addition, it is known that zoom-in restricts a peripheral vision since the field of view is reduced.

In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In addition, both Chen and Knorr is about an Augmented Reality application that displays a live camera image of a real environment (Chen; paragraph 0030 and Knorr; paragraphs 0007-0008). 

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims teach the limitation “reducing a field of view (FOV) by restricting a peripheral vision to reduce motion sickness, in response to a slow translation of the camera moving with a velocity less than a predetermined threshold…” Applicant stated that support for said limitation is found in paragraph 0005 of the original specification.  Said paragraph 0005 states “In some instances, due to high relative velocity, peripheral vision causes the motion sickness. During such instances, reducing the FOV may reduce the motion sickness by restricting the peripheral vision,” emphasis added.  It is clear from said paragraph that reducing a field of view (FOV) by restricting a peripheral vision to reduce motion sickness is in response to a high translation of the camera and not a slow translation of the camera.  The supporting paragraph seems to contradict the teaching of the amended limitation.  In addition, paragraph 0037 of the original specification teaches “if the camera is undergoing a relatively slow translation in a particular frame, then dynamic Field of View (FOV) reduction is applied. In case of a faster translation, dynamic FOV reduction and stroboscopic illumination can be applied.”  It is clear from paragraph 0037 that regardless of the speed of the camera, either slow or fast, the dynamic Field of View (FOV) reduction is applied.    


 
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


6.	Claims 1, 2, 6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2018/0234669) in view of Knorr et al. (US 2018/0176483) hereinafter “Knorr”.
As per claim 1, Chen discloses a method for reducing a motion sickness effect (para. 0073) associated with a rendering of a video on a virtual reality device (para. 0082), the method comprising:
extracting, from a portion of the video, at least one motion parameter that relates to a motion of a camera used for capturing the video (para. 0044 and 0050); 
determining, based on the extracted at least one motion parameter, at least one motion sickness reduction scheme to be applied to the video (para. 0058, the video 
dynamically rendering the video to the virtual reality device by applying the determined motion sickness scheme to the portion of the video (para. 0058-0062 and 0091, warp one or more frames of the video to synthesize or render the novel viewpoint for display to the user).
However, Chen des not explicitly disclose wherein the dynamically rendering comprises: reducing a field of view (FOV) by restricting a peripheral vision to reduce motion sickness, in response to a slow translation of the camera moving with a velocity less than a predetermined threshold being detected based on the at least one motion parameter.
In an analogous art, Knorr discloses wherein the dynamically rendering (as taught by Chen in para. 0058-0062 and 0091; also paragraph 0031 teaches rendition of video which uses camera motion path information including camera pose as taught is paragraph 0022) comprises: reducing a field of view (FOV) by restricting a peripheral vision to reduce motion sickness, in response to a slow translation of the camera moving with a velocity less than a predetermined threshold being detected based on the at least one motion parameter (paragraph 0095, Control over imaging parameters, such as field of view (e.g. zoom), can be beneficial for images used for pose determination, because it makes it possible to zoom to reliable features for tracking or to zoom in, which means reducing the field of view of the camera since zoom out increases the field of view, to determine the camera pose more accurately during slow camera motion and to zoom out, i.e. increase 
  Therefore, it would have been obvious for one having skill in the art before the effective filing date of the invention to modify Chen by reducing FOV in response to slow translation of the camera, as taught by Knorr, in order to determine the camera pose, which will be used in the rendition process of Chen (paragraph 0031), more accurately during slow camera motion (Knorr; paragraph 0095).  
As per claim 2, Chen discloses wherein the at least one motion parameter comprises at least one from among position coordinates of the camera, a velocity of the camera, an acceleration of the camera, an altitude of the camera, an angle of rotation of the camera, and a direction of the camera (para. 0044 and 0050). 
As per claim 6, arguments analogous to those applied for claim 1 are applicable for claim 6. 
As per claim 8, Chen discloses wherein the camera is included in the virtual reality device (fig. 1A). 
As per claims 9-10, arguments analogous to those applied for claims 1-2 are applicable for claims 9-10; in addition, Chen discloses a display and at least one processor (figs. 1B and 9; para. 0035 and 0075).

7.	Claims 3-5 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2018/0234669) in view of Knorr et al. (US 2018/0176483) in further view of Liang et al. (US 2011/0294544) hereinafter “Liang”.
As per claim 3, arguments analogous to those applied for the first limitation of claim 1 are applicable for claim 3; however, Chen or Knorr do not explicitly disclose motion parameter that is included as a metadata in the portion of the video.
In an analogous art, Liang discloses motion parameter included as a metadata in a portion of video (para. 0048). 
Therefore, it would have been obvious for one having skill in the art before the effective filing date of the invention to packetize and attach camera parameters of Chen as metadata to video frame, taught by Liang, so as to prevent the motion parameters from being lost during video processing operation.  The metadata structure allows lower processing cost in generating the metadata, lower storage costs for storing the metadata and lower bandwidth requirements for transmitting the metadata.
As per claim 4, Chen discloses wherein the at least one motion parameter is generated based on information that relates to the motion of the camera which is received from a sensor included in the camera (para. 0035 and 0100). 
As per claim 5, Chen discloses wherein the at least one motion parameter is generated based on information that relates to at least one object included in the portion of the video (para. 0021 and 0044). 
claims 11-14, arguments analogous to those applied for claims 3-6 are applicable for claims 11-14.

8.	Claim 7 rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2018/0234669) in view of in view of Knorr et al. (US 2018/0176483) in further view of Applicant’s Admitted Prior Art, hereinafter “AAPA”.
As per claim 7, Chen and Knorr disclose the method of claim 6; however, Chen or Knorr do not explicitly disclose wherein the selecting the at least one motion sickness reduction scheme comprises: in response to determining that the type of the motion of the camera is the fast translation of the camera, selecting a stroboscopic illumination scheme; and in response to determining that the type of the motion of the camera is the rotation of the camera, selecting a static point of reference scheme.
 AAPA discloses wherein the selecting the at least one motion sickness reduction method comprises: in response to determining that the type of the motion of the camera is the fast translation of the camera, selecting a stroboscopic illumination scheme; and in response to determining that the type of the motion of the camera is the rotation of the camera, selecting a static point of reference scheme (para. 0004-0005, A retinal slip occurs when the retina in the eye is unable to register the object due to high velocity. With the technique of stroboscopic illumination, a strobe (i.e., empty frames) is added at 8 Hz, which reduces motion sickness due to the retinal slip. With usage of static point of reference, the user's attention is drawn to a static marker during rotation of a scene).
.

9.	Claim 15 rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2018/0234669) in view of Knorr et al. (US 2018/0176483) in further view of Liang et al. (US 2011/0294544) in further view of Applicant’s Admitted Prior Art.
As per claim 15, arguments analogous to those applied for claim 7 are applicable for claim 15.





 Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED JEBARI whose telephone number is (571)270-7945.  The examiner can normally be reached on Mon-Fri: 09:00am-06:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/MOHAMMED JEBARI/
Primary Examiner, Art Unit 2482